*35OPINION.
Matthews:
The petitioner contends that in order to prevent ill effects to itself which might result from the failure of another state bank in the same town, it paid, in purchasing the assets of that bank and assuming its liabilities, $40,000 more than the assets received were worth; and upon this theory seeks to deduct this amount as an expense incident to the transaction, apportioning it over a two-year period.
Our interpretation of the transaction is that the petitioner purchased the going business of the Bank of Clallam County for $821,372.41 and assumed liabilities of the bank in that amount. The fact that the petitioner paid more for the assets than they were worth is not the basis for a deduction.

Judgment will be entered for the respondent.